Title: From George Washington to John Cochran, 16 August 1779
From: Washington, George
To: Cochran, John


        
          Dr Doctr,
          West-point Augt 16th 79
        
        I have asked Mrs Cockran & Mrs Livingston to dine with me to morrow; but ought I not to apprize them of their fare? As I hate deception, even where the imagination only is concerned—I will.
        It is needless to premise that my table is large enough to hold the ladies—of this they had occular proof yesterday—To say how it is usually covered is rather more essential, & this, shall be the purport of my Letter.
        Since our arrival at this happy spot, we have had a Ham (sometimes a shoulder) of Bacon, to grace the head of the table—a piece of roast Beef adorns the foot—and, a small dish of Greens or Beans (almost imperceptable) decorates the center. When the Cook has a mind to cut a figure (and this I presume he will attempt to do to morrow) we have two Beef-stake Pyes, or dishes of Crabs in addition, one on each side the center dish, dividing the space, & reducing the distance between dish & dish to about Six feet, which without them, would

be near twelve a part—Of late, he has had the surprizing luck to discover, that apples will make pyes; and its a question if, amidst the violence of his efforts, we do not get one of apples instead of having both of Beef.
        If the ladies can put up with such entertainment, and will submit to partake of it on plates—once tin but now Iron—(not become so by the labor of scowering) I shall be happy to see them. I am Dr D[octo]r Yr Most Obedt Sert
        
          Go: Washington
        
      